DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

The Amendment filed by Applicant on 12/07/2021 is entered.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 12/07/2021 have been fully considered and they are found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Buske, U.S. Patent No. 4,232,125 in view of Heine et al., U.S. Patent No. 3,081,274 (hereinafter “Heine”). Buske teaches a process for preparing an amino-methylated bead polymers. See Buske Abstract. Buske further teaches a process step of converting monomer comprising a monovinylidene aromatic compounds (styrene and divinylbenzene), polystyrene and at least one initiator to a bead polymer. See Buske, col. 2, lines 35-60. Buske further teaches contacting the bead polymer with a phthalidmide or maleimide and an aldehyde (para-formaldehyde) .

The present invention differs from Buske in that the present invention requires a compound of formula (II). Heine teaches in analogous art a styrene based copolymer polymerized in a benzotrifluoride solvent. In view of Heine, one having an ordinary skill in the art would be motivated to modify Buske by using a benzotrifluoride as an additive/solvent in a method for preparing vinylaromatic bead polymers by adding a benzotrifluoride.  Such modification would have been obvious because one would have expected that the method of preparing polymer beads as taught by Buske would be similarly useful and applicable to the method of preparing polymers as taught in Heine.

The Applicant argues it is well-known to a person skill in the art that benzo-trifluoride can be hydrolyzed in the presence of high concentrated acids like sulfuric acid thereby forming benzoic acid and other compounds. This is not convincing because concentration or pH is not quantified. The Applicant doesn’t exactly state the conditions that would create hydrolysis of benzo-trifluoride. Furthermore, the current invention requires the presence of protic acid. It is suggested that the Applicant distinguish the claimed use of protic acid over the use of sulfuric acid in the prior art.

The Applicant also argues benzo-trifluoride used in a process for the preparation of amidomethylated polymer beads not only as a swellant but having properties to increase amodo-methylation amount (nitrogen content) is an unexpected result. This also is not convincing because non-inventive Examples 2 & 4 led to substantially identical nitrogen content. The Applicant doesn’t provide reasoning why the addition benzo-trifluoride is unexpected with respect to nitrogen content.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh